DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
2.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated December 8, 2021 and is accepted.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on December 2, 2021 was filed after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
4.	Acknowledgment is made of Applicant’s submission of amendment with arguments/remarks on December 8, 2021. Claims 1 and 9 have been amended. Claims 
5.	Claims Objections: in the Response filed December 8, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
6.	Claim Double Patenting Rejection: Applicants submitted the terminal disclaimer in compliance with 37 C.F.R. 1.321. The previous claim double patenting rejection is withdrawn. 

Allowable Subject Matter
7.	Claims 1-16 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Liu et al. (US 2017/0302419) and Guo et al. (US 2018/0206132) are generally directed to assigning User Equipments (UEs) a set of aggregated component carriers for downlink carrier aggregation and carrier selection, that a UE may need to perform SRS switching in order to transmit SRS symbols over all of the component carriers; the beam management in a wireless communication system, such as receiving, from a base station (BS), a downlink message comprising configuration information that includes a direction of Tx beam and a pattern of the beam sweeping of a set of transmit (Tx) beams for sounding reference signals (SRSs), 
However, in consideration of the claim amendments with arguments/remarks and the terminal disclaimer submitted on December 8, 2021, the information disclosure statement filed December 2, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“identifying an SRS transmission count based on a slot number within a frame for a numerology, a number of slots per frame for the numerology, an SRS periodicity, a number of SRS symbols, an SRS repetition factor, a system frame number and a slot offset, in case that a periodic SRS transmission or a semi-persistent SRS transmission is configured,” as specified in claim 1.
Similar limitations are included in claim 9.
Dependent claims 2-8 and 10-16 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473